Citation Nr: 1826484	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied entitlement to service connection for hepatitis C.  

2.  Additional evidence has been received since the February 2008 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for hepatitis C.

3.  The Veteran's hepatitis C was incurred in, or caused by, her military service.






CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied entitlement to service connection for hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the February 2008 rating decision that denied entitlement to service connection for hepatitis C.  38 U.S.C. § 5108 (2012); 38 C.F.R. §  3.156 (2017).

3.  The criteria for entitlement to service connection for hepatitis C have been met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the AOJ, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A February 2008 rating decision denied service connection for hepatitis C because a VA examiner could not proffer an etiological opinion without resorting to mere speculation.  The relevant evidence at the time included a February 2008 VA examination report, the Veteran's service treatment records (STRs), and VA treatment records.  See February 2008 Rating Decision.  The Veteran was notified of the February 2008 rating decision, and of her appellate rights, by letter dated February 13, 2008.  She did not appeal.  As such, the February 2008 rating decision is final in regards to the Veteran's claim of entitlement to service connection for hepatitis C.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In January 2011, the Veteran requested to reopen the claim of entitlement to service connection for hepatitis C.  Since the time of the February 2008 rating decision, additional relevant evidence, to include the Veteran's testimony attributing her hepatitis C to in-service air gun vaccinations and nexus statements from two private physicians, has been added to the claims file.  While a separate theory in support of a claim is not equivalent to a separate claim, and a final denial on one theory is a final denial on all theories, the Board finds that the alternate theory of entitlement is sufficient to meet the liberal new and material evidence requirements.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for hepatitis C is reopened.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that she first developed hepatitis C during active duty.  Specifically, she testified to receiving inoculations and/or vaccinations by jet injector air guns and being stuck with a contaminated needle.  See March 2018 Hearing Transcript.  

The Board notes that the Veteran has been diagnosed with hepatitis C.  See January 2007 Primary Care Note.  Accordingly, the Veteran has a current disability.  Davidson, 581 F.3d 1313.
 
The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects her military occupational specialty (MOS) was a practical nurse and medical specialist.  Her service treatment records (STRs) reflect that in March 1987, while working as a nurse, she was stuck with a patient's contaminated needle stick to her left index finger.  See March 1987 Emergency Care Note.  The patient the Veteran had been assisting was noted to have recently received multiple transfusions.  Id.  

In support of her claim, the Veteran submitted two private physician statements, both dated October 2011.  Both statements opine that the Veteran's in-service needle stick most likely caused her current hepatitis C.  See October 2011 Dr. Danzig Nexus Statement; October 2011 Dr. Adkins Nexus Statement.   

The Veteran underwent a February 2008 VA examination to address the etiology of her hepatitis C.  The examiner stated he could not provide an opinion regarding the Veteran's hepatitis C without resorting to mere speculation.  See February 2008 VA Examination Report.  The examiner reasoned that the Veteran had other post-service exposure risks, and therefore he was unable to give an opinion for or against finding that the Veteran's hepatitis C was related to her in-service contaminated needle stick.  Id.   

In sum, the Veteran has been diagnosed with a hepatitis C.  This diagnosis has been attributed by competent medical evidence to her active duty service.  Although there is conflicting medical evidence, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise.

When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for hepatitis C is warranted.

ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


